                    Case:20-00759-swd                    Doc #:160 Filed: 03/16/20                        Page 1 of 1




                                  UNITED STATES BANKRUPTCY COURT
                               FOR THE WESTERN DISTRICT OF MICHIGAN

IN RE:


GOODRICH QUALITY THEATERS, INC.                                                                     CASE NO.: DG20-00759
                                                                                                    CH. 11
                                              Debtor/

                  NOTICE TO CREDITORS AND OTHER PARTIES IN INTEREST

           Notice is hereby given that a final hearing will be held regarding:

 DEBTOR'S EMERGENCY MOTION FOR INTERIM AND FINAL ORDERS (I) AUTHORIZING POST-
   PETITION SECURED FINANCING PURSUANT TO SECTION 105, 361, 362, 364(C)(1), 364(C)(2),
  364(C)(3), 364(D)(1), 364(E) AND 503(B) OF THE BANKRUPTCY CODE; (II) AUTHORIZING THE
  DEBTOR TO USE CASH COLLATERAL; (III) PROVIDING ADEQUATE PROTECTION TO THE
 PREPETITION LENDERS PURSUANT TO SECTIONS 361, 362, 363 AND 364 OF THE BANKRUPTCY
   CODE; (IV) MODIFYING THE AUTOMATIC STAY PURSUANT TO SECTION 362(D) OF THE
                                        BANKRUPTCY CODE

Final Hearing:                   April 15, 2020
                                 at 10:00 a.m.

Location of Hearing: United States Bankruptcy Court
                     COURTROOM A
                     ONE DIVISION N.W.
                     GRAND RAPIDS, MICHIGAN


Any party in interest objecting to the entry of the Final Order shall file written objections with
the court no later than 5:00 p.m. on, April 3, 2020.

March 16, 2020                                                     MICHELLE M. WILSON
                                                                   CLERK OF BANKRUPTCY COURT

                                                                                   /s/
                                                                   BY: Kathleen M. Trapp, Deputy Clerk

A copy of this notice returned to Attorney Todd Almassion for service of notice, and order upon
all interested parties.
NOTICE IS HEREBY GIVEN that the court may, in its discretion, orally continue or adjourn the above hearing on the record in open court. If
this occurs, parties in interest will not be given further written notice of the new hearing date. If an entity is not present at the originally
scheduled hearing, information regarding the time, date and place of an orally continued or adjourned hearing may be accessed through the
Bankruptcy Court’s web site (www.miwb.uscourts.gov) provided the person has a PACER login and password, or by visiting the Clerk’s Office
of the United States Bankruptcy Court located at One Division Avenue North, 2nd Floor, Grand Rapids, Michigan 49503. Information about a
PACER login and password may be obtained by either calling PACER service center between 8:00 a.m. and 5:00 p.m. Monday throug h Friday,
CST at (800) 676-6856 or via its web site at http://pacer.pcs.uscourts.gov.
